Citation Nr: 1724573	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO. 13-17 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to January 12, 1998, a rating in excess of 30 percent between January 12, 1998 and November 7, 2002, a rating in excess of 30 percent between June 1, 2003 and October 12, 2010, and a rating in excess of 60 percent since October 13, 2010, for status post aortic valve replacement, previously rated as paroxysmal atrial fibrillation.

2. Entitlement to an initial rating in excess of 10 percent prior to October 13, 2010, a rating in excess of 30 percent between October 13, 2010 and December 4, 2016, and a rating in excess of 60 percent since December 5, 2016 for mild obstructive lung disease.

3. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee, since October 1, 1997.


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel
INTRODUCTION

The Veteran served on active duty from September 1975 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.

The Veteran's claims for service connection for paroxysmal atrial fibrillation, degenerative joint disease of the left knee, and mild obstructive lung disease were originally granted in a February 1999 rating decision. In December of that year, the Veteran filed a Notice of Disagreement with the initial ratings assigned in that decision. For reasons that are not obvious from the file, the RO did not issue a statement of the case until 15 years later, in January 2014. For that, the Board sincerely apologizes on behalf of VA. The Veteran subsequently perfected an appeal. 

This case was previously before the Board in May 2015 and August 2016, when the claims were remanded for further development. In the August 2016 remand, the Board additionally remanded a service connection claim for anxiety. The Veteran withdrew this claim in an October 2016 statement.

The Board notes that the Veteran initially requested a hearing before a Veterans Law Judge. Nevertheless, he indicated in a February 2014 communication that he did not want a hearing. The Board thus finds that the Veteran's hearing request has been withdrawn. 


FINDINGS OF FACT

1. From October 1, 1997 to January 11, 1998, the Veteran's status post aortic valve replacement, previously rated as paroxysmal atrial fibrillation, was most consistent with paroxysmal tachycardia with severe frequent attacks. 
2. Between January 12, 1998 and November 7, 2002, and from June 1, 2003 to October 12, 2010, the Veteran's status post aortic valve replacement, previously rated as paroxysmal atrial fibrillation, reflected cardiac hypertrophy on electrocardiogram; however, more than one episode of acute congestive heart failure in any past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of 30 to 50 percent was not demonstrated.

3. Since October 13, 2010, the Veteran's status post aortic valve replacement, previously rated as paroxysmal atrial fibrillation, has not resulted in chronic congestive heart failure, or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent. 

4. From October 1, 1997 to December 4, 2016, the Veteran's mild obstructive lung disease was most consistent with FEV-1/FVC of 56 to 70 percent; however, the relevant evidence does not demonstrate FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

5. Since December 5, 2016, the Veteran's mild obstructive lung disease has not demonstrated FEV-1 less than 40 percent predicted or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

6. Throughout the rating period on appeal, the Veteran's degenerative joint disease of the left knee with limited range of motion is manifested by X-ray evidence of arthritis with painful motion; flexion has not been shown to be limited to 30 degrees, nor has extension been shown to be limited to 10 degrees; recurrent subluxation, lateral instability, ankylosis and a meniscal disability have not been demonstrated.  


CONCLUSIONS OF LAW

1. From October 1, 1997 to January 11, 1998, the criteria for a 30 percent rating, but no higher, for the Veteran's status post aortic valve replacement, previously rated as paroxysmal atrial fibrillation, have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.104 Diagnostic Code (DC) 7011 (1997).
	
2. Between January 12, 1998 and November 7, 2002, and from June 1, 2003 to October 12, 2010, the criteria for a rating in excess of 30 percent for status post aortic valve replacement, previously rated as paroxysmal atrial fibrillation, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.104, DCs 7011, 7016 (2016).

3. Since October 13, 2010, the criteria for a rating in excess of 60 percent for status post aortic valve replacement, previously rated as paroxysmal atrial fibrillation, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.104, DCs 7011, 7016 (2016).

4. The criteria for a rating of 30 percent, but no higher, from October 1, 1997 to October 12, 2010 for mild obstructive lung disease have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.96, DCs 6604-6602 (2016). 

5. The criteria for a rating in excess of 30 percent from October 13, 2010 to December 4, 2016 for mild obstructive lung disease are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.96, DCs 6604-6602 (2016).

6. The criteria for a rating in excess of 60 percent from December 5, 2016 for mild obstructive lung disease are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.96, DCs 6604-6602 (2016).

7. The criteria for a rating in excess of 10 percent for degenerative joint disease of the left knee since October 1, 1997, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5010 (2016). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). In this case, the Veteran has indicated no such records, and all pertinent records have been obtained. Specifically, the information and evidence that has been associated with the claims file include the Veteran's service treatment records, post-service treatment records and the Veteran's written assertions. The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file. 

With respect to his claims for increased ratings for his heart, lung and left knee disabilities, the Veteran was afforded VA examinations in October 2010, July 2013 (lung only), and November 2016 (lung and left knee only). The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95. Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's heart, lung, or left knee disabilities since his most recent VA examinations. The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims. The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities under the applicable rating criteria.

A United States Court of Appeals for Veterans Claims (Court) or Board remand confers upon the appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271 (1998). As already noted, the matter was remanded in May 2015 and August 2016 for further development. With respect to his increased rating claims, all those actions were accomplished, and there has been substantial compliance with the Remand. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all available records and medical evidence have been obtained in order to make an adequate determination as to these claims. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2016). However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Heart Disability

The Veteran's status post aortic valve replacement, previously rated as paroxysmal atrial fibrillation, was rated as 10 percent disabling between October 1, 1997 and January 11, 1998. It is currently rated as 30 percent disabling between January 12, 1998 and November 7, 2002 and between June 1, 2003 and October 12, 2010. It is rated as 100 percent disabling from November 8, 2002 to May 31, 2003. Finally, it is currently rated as 60 percent disabling since October 13, 2010. The RO rated the Veteran's heart disability under diagnostic code (DC) 7011 prior to November 8, 2002, and then rated the disability under DC 7016 thereafter. 

The Veteran's status post aortic valve replacement, previously rated as paroxysmal atrial fibrillation, is rated based on the criteria found at 38 C.F.R. § 4.104, DCs 7011, 7016. Section 4.104 was revised twice since December 1, 1987. The first revision was effective January 12, 1998. See 62 Fed. Reg. 65207 (Dec. 11, 1997). The second revision was effective September 6, 2006. See 71 Fed. Reg. 52457 (Sept. 6, 2006). The revision effective in 2006 did not alter the criteria applicable to the instant case.

The revision effective January 12, 1998 does not specify that it was to have a retroactive effect. Accordingly, the Board will consider the pre-January 12, 1998 criteria and the January 12, 1998 revised criteria and will apply the criteria most favorable to the Veteran, although if an award is warranted under the January 12, 1998 revision the award cannot be effective prior to January 12, 1998. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Prior to January 12, 1998, the rating criteria for auricular fibrillation, paroxysmal, established that the disability was to be rated as paroxysmal tachycardia under DC 7013, which provided that paroxysmal tachycardia was rated as 10 percent disabling for infrequent attacks and 30 percent disabling for severe frequent attacks. 38 C.F.R. § 4.104, DCs 7011, 7013 (1997).

The rating criteria effective beginning on January 12, 1998 are based primarily on episodes of congestive heart failure, left ventricular ejection fraction values, and metabolic equivalents (METs). 38 C.F.R. § 4.104 (2016). One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea (shortness of breath), fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. Id. at Note (2).

Under the revised criteria, a 30 percent rating is assigned where a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; if a workload of greater than 3 METs but not greater than 5 METs results in dyspnea (shortness of breath), fatigue, angina, dizziness, or syncope, or; if there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent. A 100 percent rating is assigned for chronic congestive heart failure, or; if a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; if there is left ventricular dysfunction with an ejection fraction less than 30 percent. 38 C.F.R. § 4.104, DC 7011, 7016 (2016).

Use of DCs 7011 and 7016 also requires consideration of 38 C.F.R. § 4.100 (2016). 38 C.F.R. § 4.100 provides that, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication; even if the requirement for a 10 percent rating based on the need for continuous medication or a 30 percent rating based on the presence of cardiac hypertrophy or dilatation is met, METs testing is required unless: (1) it is medically contra-indicated; or, (2) when left ventricle ejection fraction (LVEF) is measured and is 50 percent or less; or (3) when congestive heart failure is present or there has been more than one episode of congestive heart failure in the last year; or, (4) when a 100 percent rating can be assigned on another basis. If LVEF testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.

Prior to January 12, 1998

As noted above, prior to January 12, 1998, the rating criteria for auricular fibrillation, paroxysmal, was to be rated as paroxysmal tachycardia. Under DC 7013, paroxysmal tachycardia was rated as 10 percent disabling for infrequent attacks and 30 percent disabling for severe frequent attacks. 38 C.F.R. § 4.104, DCs 7011, 7013 (1997). After a review of the evidence, the Board finds that a 30 percent rating is warranted for the Veteran's disability prior to January 12, 1998.

Although there is not a large body of evidence available for review during this time period (the Veteran separated from service in September 1997), the Board finds that the initial 30 percent disability evaluation is proper under the old DC 7011 for this time period (October 1997 through January 11, 1998). In a May 1997 service treatment record it was noted that his condition was stable. However, in July 1997 an X-ray reflected the uncoiling of his aorta. The Veteran's medication was changed in August 1997 as it was noted that his previous medications were unsuccessful at treating his symptoms. Based on this limited medical information, and the fact that the evidence clearly reflects that his condition continued to deteriorate following this short time-period, the Board finds that the highest 30 percent rating under prior DC 7011 is warranted prior to January 12, 1998. 

Since January 12, 1998

As noted above, the Veteran's heart disability is currently rated as 30 percent disabling between January 12, 1998 and November 7, 2002 and between June 1, 2003 and October 12, 2010. It is rated as 100 percent disabling from November 8, 2002 to May 31, 2003. Finally, it is currently rated as 60 percent disabling since October 13, 2010. 

As the pre-January 12, 1998 regulations only provided a maximum 30 percent disability rating under DC 7011 (and cannot serve as a way to award the Veteran a higher rating than he is already assigned since January 12, 1998), the Board will address whether higher ratings are warranted under DCs 7011 and 7016 under the new regulations in effect as of January 12, 1998. 38 C.F.R. § 4.104 (2016).

A December 2002 treatment record reflects that the Veteran had undergone a replacement of the ascending aorta in November 2002. It was noted that there were signs of left heart hypertrophy on electrocardiogram. 

The first and only VA examination of record was provided to the Veteran in October 2010. He reported that he was on antihypertensive medication and went to his doctor once a month for blood work. He reported seeing a cardiologist one time a year. The Veteran reported that he had not been hospitalized in the last year for atrial fibrillation, but that he does get breakthrough atrial fibrillation 5-6 times a month, that last hours up to 3 days. The Veteran reported no nausea, vomiting or shortness of breath but stated that he did get chest pain. An echocardiogram completed at that time reflected concentric left ventricular hypertrophy. Left ventricular ejection fraction was estimated at 55 to 60%. He reported being unable to go up more than 2 flights of stairs. 

A June 24, 2015 letter from the Veteran's cardiologist stated that he followed the Veteran for atrial fibrillation as well as previous type A aortic dissection with subsequent repair and aortic valve replacement with a mechanical valve. He noted that the Veteran had undergone surgery around 2003 for an aortic root dissection and subsequent surgery with repair and valve replacement in Germany. The cardiologist noted the reports by the Veteran of previous cardioversions prior to his valve surgery. He noted that the Veteran continues to suffer from paroxysmal atrial fibrillation as well as atrial flutter. 

The Board has reviewed the Veteran's sporadic private treatment records over the almost twenty-year appeal period for his service-connected heart disability. The available evidence between January 12, 1998 and November 7, 2002 and between June 1, 2003 and October 12, 2010 does not reflect more than one episode of acute congestive heart failure in any past year, workload of greater than 3 METs but not greater than 5 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. Therefore, a rating in excess of the currently assigned 30 percent rating during this time frame is denied.

With respect to the time period since October 13, 2010, the Veteran has been assigned a 60 percent disability rating. This rating was based on METs of 5-7 supposedly demonstrated on an October 2010 VA examination. The Board notes that the criteria for a 60 percent disability rating specifically require that the evidence should not reflect a workload greater than 5 METs. Nevertheless, the Board will not disturb the rating awarded by the RO. However, the evidence since October 13, 2010 clearly does not meet the requirements of a 100 percent rating, which requires chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction less than 30 percent. 38 C.F.R. § 4.104 , DC 7011, 7016 (2016).

In summary, from October 1, 1997 to January 11, 1998, the Board finds that the Veteran's status post aortic valve replacement, previously rated as paroxysmal atrial fibrillation, is most consistent with a 30 percent disability rating. Between January 12, 1998 and November 7, 2002, and from June 1, 2003 to October 12, 2010, the Veteran's status post aortic valve replacement, previously rated as paroxysmal atrial fibrillation, is most consistent with a 30 percent disability rating. Additionally, since October 13, 2010, the Board finds that the Veteran's status post aortic valve replacement, previously rated as paroxysmal atrial fibrillation, does not meet the criteria for a 100 percent rating. In reaching its decision, the Board has considered the benefit of the doubt rule. However, the preponderance of the evidence reflects the Veteran's symptomatology does not warrant increased ratings between January 12, 1998 and November 7, 2002 and from June 1, 2003 to the present. Therefore, the benefit of the doubt rule does not apply. 

Mild Obstructive Lung Disease

The Veteran's lung disability is rated pursuant to 38 C.F.R. § 4.97, Diagnostic Codes 6604-6602. Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.

For chronic obstructive pulmonary disease, under Diagnostic Code 6604, a 30 percent disability rating is assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted. A 60 percent disability rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). A 100 percent disability rating is assigned for FEV-1 less than 40 percent of predicted value, or; the ratio of FEV-1/FVC less than 40 percent, or; DLCO-SB less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

Under Diagnostic Code 6602, bronchial asthma is rated 30 percent for FEV-1 of 56 to 70 percent of that predicted; or the ratio FEV-1/FVC of 56 to 70 percent; or daily inhalational or oral bronchodilator therapy; or inhalational anti-inflammatory medication. For a 60 percent rating there must be FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. For a 100 percent rating, there must be FEV-1 less than 40 percent predicted; or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 38 C.F.R. § 4.97, Diagnostic Code 6602 (2016).

The above regulatory criteria, which took effect September 5, 1996, require the use of pulmonary function test (PFT) results produced after optimum therapy, such as post-bronchodilator. 61 Fed. Reg. at 46, 720 (Sept. 5, 1996). Additionally, effective October 6, 2006, a new paragraph (d) was added to 38 C.F.R. § 4.96, titled "special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840- 6845." That regulatory amendment requires PFTs to rate respiratory conditions except in certain situations, such as when the PFTs are inconsistent with the other clinical evidence of record and the examiner states why they are not a valid indication of respiratory functional impairment in a particular case. 38 C.F.R. § 4.96(d)(3) (2016).

In addition, the amended criteria direct that post-bronchodilator PFT studies should be used except when the results of pre-bronchodilator tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why. 38 C.F.R. § 4.96(d)(4) (2016). Those amended criteria also direct that, when evaluating a disability based on PFTs, post-bronchodilator results should be used unless such results are poorer than the pre-bronchodilator results, in which case the latter should be applied. 38 C.F.R. § 4.96(d)(5) (2016).

In this case, the RO hyphenated the Veteran's diagnostic code to represent the primary components of his disability. However, the RO has determined that the Veteran's predominant disability is best evaluated under DC 6602 (for bronchial asthma). 


Prior to October 13, 2010

The Veteran's service treatment records reflect an August 1995 treatment record which noted that the results of pulmonary function testing were compatible with mild obstructive lung disease. It was noted that the Veteran was to continue with the same prescription. 

Unfortunately, the evidence following service is lacking with respect to his respiratory symptoms. The Veteran was first offered a VA respiratory examination in October 2010. The Veteran reported that his disability had worsened since retiring from service and that he now had brief episodes of shortness of breath. The Veteran reported that he had used Proventil in the past but had started cycling for exercise and that had helped his symptoms so he stopped his Proventil. A physical examination reflected that his lungs were clear to auscultation bilaterally. Testing at that time reflected a 103% predicted FEV-1/FVC and FEV-1 of 61% predicted. This evidence is most consistent with a 30 percent disability rating under DC 6602. As the evidence is sparse between separation and the October 2010 VA examination, the Board will give the Veteran the benefit of the doubt and assume that between October 1, 1997 and October 12, 2010 the evidence was most consistent with a 30 percent disability rating. However, the available evidence prior to October 2010 does not show that the Veteran experienced FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, monthly visits to a physician for required care of exacerbations, or intermittent courses of systemic corticosteroids. Thus, a higher rating is not warranted prior to October 13, 2010.

Between October 13, 2010 and December 4, 2016

As noted above, the Veteran underwent a VA examination in October 2010. A physical examination reflected that his lungs were clear to auscultation bilaterally. Testing at that time reflected a 103% predicted FEV-1/FVC and FEV-1 of 61% predicted. 

The Veteran underwent an additional VA respiratory examination in July 2013. The VA examiner noted the Veteran reported that on long runs he became "winded" easily, despite being in good cardiovascular health. It was noted that his respiratory condition did not require the use of oral or parenteral corticosteroid medications. The use of inhalational bronchodilator therapy, of intermittent duration, was noted. The Veteran reported that his respiratory disability did not require the use of oral bronchodilators. The VA examiner noted that the Veteran had asthma attacks or exacerbations in the past 12 months and required physician visits less frequently than monthly. Pulmonary function testing noted FEV-1 of 32% predicted and FEV-1/FVC of 87% predicted. The VA examiner noted that the FEV-1/FVC test most accurately reflects the Veteran's current pulmonary function. The VA examiner noted the Veteran's reports of using a nebulizer treatment at home about one time a month. It was noted that he had no history of respiratory failure and had never had to be intubated. He was diagnosed with mild obstructive lung disease. 

A review of the evidence during the time period between October 13, 2010 and December 4, 2016 is most consistent with a 30 percent disability rating, and no higher. Specifically, the October 2010 and July 2013 VA examinations did not show the Veteran to experience FEV-1/FVC of 40 to 55 percent, monthly visits to a physician for required care of exacerbations, or intermittent courses of systemic corticosteroids. Although the July 2013 examination reflected FEV-1 of 32% predicted, the examiner specifically noted that the FEV-1/FVC was the most accurate reflection of the Vetaerns' pulmonary function. Thus, a higher rating is not warranted from October 13, 2010, to December 5, 2016.

Since December 5, 2016

The Veteran underwent an additional VA examination in November 2016. Pulmonary function testing was completed on December 5, 2016. The Veteran reported that he cannot use albuterol due to his arrhythmia. He reported that in the past 2 years he had visited the emergency room for episodes of bronchitis and was prescribed inhaled steroids (Flovent). It was noted that the Veteran's respiratory disability did not require the use of oral or parenteral corticosteroid medications. The VA examiner noted the use of daily inhalational anti-inflammatory medication. No oral bronchodilators were used. Pulmonary function testings revealed FEV-1 of 40% predicted and FEV-1/FVC of 90%. The VA examiner noted that the FEV-1 most accurately reflected the Veteran's level of disability. The VA examiner noted that the Veteran is service-connected for mild obstructive pulmonary disease; however, he noted that the Veteran's symptoms and PFTs show a more advanced lung disease. 

Upon review of the evidence, the Board finds that the test results from the December 2016 testing are most consistent with a 60 percent disability rating, particularly given the examiner's finding that the FEV-1 testing most accurately reflected the Veteran's disability level. However, the Board also finds that a higher, 100 percent rating is not warranted from December 5, 2016, as there is no evidence to show FEV-1 less than 40 percent predicted; or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or required daily use of systemic high dose corticosteroids or immuno-suppressive medications.

To the extent that the Veteran experiences the symptoms of breathing difficulty, the impairment is contemplated by the assigned disability ratings. The Board accepts that the Veteran is competent to report that his disability is worse. Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible. However, as indicated above, the Veteran is not competent to report that he meets the schedular criteria in this matter, as they are predicated on PFT findings rather than lay observations. The Board is sympathetic to the Veteran's report of physical limitations imposed by his respiratory impairment. However, the schedule contemplates the impairment caused by the degree of pulmonary function loss.

Accordingly, for the reasons discussed above, a rating of 30 percent, but not higher, is warranted prior to October 13, 2010. A rating in excess of 30 percent from October 13, 2010 to December 4, 2016 is denied, and a rating in excess of 60 percent from December 5, 2016 is denied. As the evidence of record is not roughly in equipoise with regard to the assignment of higher evaluations, there is no doubt to resolve. 38 U.S.C.A. § 5107 (West 2014).


Degenerative Joint Disease of Left Knee

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination. See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59. See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology. 38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

The Veteran's left knee disability is rated as 10 percent disabling under Diagnostic Code 5010, which provides that traumatic arthritis is rated pursuant to Diagnostic Code 5003. Under Diagnostic Code 5003, degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion. In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. If there are no incapacitating exacerbations, a 10 percent rating is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016). Painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, even though there is no actual limitation of motion. Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59 (2016).

There are also several additional Diagnostic Codes which could be applicable to a knee disability.

Diagnostic Code 5258 addresses cartilage, semilunar, dislocated, with frequent episodes of 'locking,' pain, and effusion into the joint, for which a 20 percent disability rating is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016). However, at the Veteran's November 2016 VA examination it was noted that the Veteran does not, nor has he ever had, a meniscus (semilunar cartilage) condition. 

Diagnostic Code 5260 addresses limitation of flexion of the knee. Under it, a 30 percent rating is for application where flexion is limited to 15 degrees; a 20 percent rating is for application where flexion is limited to 30 degrees; a 10 percent rating is for application where flexion is limited to 45 degrees; and a 0 percent rating is for application where flexion limited to 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).

Diagnostic Code 5261 addresses limitation of extension of the knee. Under it, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation. Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation, and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this Diagnostic Code. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

Diagnostic Code 5256 governs ankylosis (complete bony fixation) of the knee, which is neither asserted nor shown here.

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee. However, here instability was not found upon examination in October 2010 or November 2016. Subluxation has additionally not been demonstrated. 

The Board notes that the criteria under Diagnostic Codes 5257, 5860, and 5261 are not considered to be overlapping, and therefore separate ratings can be assigned where appropriate symptomatology is shown. In this case, the Veteran's left knee has consistently been rated under Diagnostic Code 5010 for arthritis and pain. 

The Veteran was given a VA examination in October 2010. The VA examiner noted the Veteran complained of knee pain. He reported that he had not had any injections or any drainage from the knee. The Veteran reported that his knee swells, locks, pops and grinds but does not buckle. He reported that he did not use a brace, cane or crutch and uses over-the-counter pain medication. A physical examination at that time reflected no atrophy of the muscles, sensation was normal in the left lower extremity, and strength was 5/5 in the left knee. There was pain to palpation on the lower knee midline and at the medial and lateral aspect of the knee at the lower patellar level. There was positive crepitus. There was a negative drawer and negative instability. He was able to extend to 0 with pain from 20 to 0.  Flexion was to 140 degrees with pain from 130 to 140. The VA examiner noted no pain on range of motion or flares ups in his left knee except as stated and there were no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use. An X-ray at that time noted moderate to marked osteoarthritis of the left knee with evidence of loose bodies posteriorly. He was diagnosed with left knee degenerative arthritis.

The Veteran underwent an additional VA examination in November 2016. He was diagnosed with a left knee strain, left knee degenerative arthritis, left knee chondromalacia patella, and left knee contusion. The Veteran reported that he has to limit his activities such as lifting, walking, prolonged standing, squatting, and jumping due to pain. The Veteran stated that he takes Naproxen when the pain is severe. 

Range of motion testing demonstrated 125 degrees of flexion, and extension to 0 degrees. There was no evidence of pain with weight bearing. The VA examiner noted objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue. There was no evidence of crepitus. The Veteran was able to perform repetitive use testing with at least three repetitions. No additional functional loss or range of motion after three repetitions was observed. Muscle strength testing reflected normal findings. There was no reduction in muscle strength of the left knee. No muscle atrophy or ankylosis was noted. The VA examiner noted no history of recurrent subluxation, lateral instability, or effusion. Testing of anterior instability, posterior instability, medial instability, and lateral instability of the left knee were all normal. No tibial and/or fibular impairment was noted. The VA examiner indicated there was no meniscus condition. The Veteran reported the occasional use of an ACE bandage for support. The VA examiner noted that passive range of motion, weight bearing and non-weight bearing testing was performed as appropriate and there were no changes in findings. 

First, the Board notes that the Veteran's limitation of flexion (at worst 125 degrees in the left knee) does not warrant a compensable rating under Diagnostic Code 5260. However, based on the fact that the Veteran reported ongoing left knee pain, the minimum 10 percent rating assigned to the Veteran for the painful motion of the left knee under 38 C.F.R. § 4.59, which allows consideration of functional loss due to painful motion to be rated at the minimum compensable rating for a particular joint, is the correct rating here. However, the Veteran's limitation of flexion, demonstrated during the period on appeal (with 140 degrees being normal knee flexion), does not warrant a rating higher than 10 percent in the left knee. 

The Veteran does not meet the schedular criteria for a higher rating of 20 percent for his left knee under Diagnostic Code 5260, as his flexion is not limited to 30 degrees in his left knee, and has not been limited to 30 degrees at any time during the period on appeal. As such, a higher rating under DC 5260 is not warranted for his left knee. 38 C.F.R. § 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton v. Shinseki, 25 Vet. App. 1 (2011).

Second, the Veteran does not meet the schedular criteria for a higher rating for his left knee under Diagnostic Code 5261. The Veteran's extension has been limited to 0 degrees at the most during the period on appeal, which does not warrant a compensable rating. 

The Board has also considered the Veteran's reported impairment of function, such as pain, and has considered additional limitations of motion due to pain. Even considering additional limitation of motion or function of the left knee due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca), the evidence does not show that the left knee disability more nearly approximates the criteria for any higher rating for any period on appeal.

The evidence also does not reflect that the Veteran has meniscal abnormalities of the left knee which would provide the basis for an additional rating under DC 5258.

It is important for the Veteran to understand that without problems such as his complaints of pain, there would be no basis for the current 10 percent rating for his degenerative joint disease of the left knee. In this regard, it is important to note that the range of motion testing does not meet the requirements of a 10 percent evaluation, let alone a higher evaluation. Without consideration of the problems he has cited, the current evaluation could not be justified. 

As such, the claim of entitlement to increased disability evaluation in excess of 10 percent for his left knee disability based on Diagnostic Code 5010 is therefore denied. In reaching this conclusion, the Board has considered the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim of entitlement to an increased evaluation in excess of 10 percent for his left knee disability, that doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014). 

Other Considerations

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his claims for increase, the applicable rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence. The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, although the Veteran has submitted evidence of a medical disability, and made claims for the highest ratings possible for his heart, lungs, and left knee, he has not submitted evidence of unemployability because of these disabilities specifically, or claimed to be unemployable because of these disabilities. Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Board has not ignored the fact that the VA examinations reflect that the Veteran's disabilities would affect his employment, specifically with physical labor. However, this fact, in and of itself, does not suggest he cannot work because of his service connected problems or that this issue has been raised by the record. In this regard, the current disability ratings assigned for the Veteran's heart, lung, and left knee, recognize that these disabilities will cause the Veteran problems with employment (if they did not, there would be no basis for the disability ratings assigned.) The Board recognizes that the VA examiners in November 2016 specifically noted that the Veteran's respiratory condition and knee would limit his ability to engage in physical activity. However, it is something else entirely to suggest the Veteran cannot work, at all, because of his heart, lung and left knee disabilities. The Board thus concludes that this issue has not been raised by the record.  


ORDER

A 30 percent rating, but no more, for status post aortic valve replacement, previously rated as paroxysmal atrial fibrillation, from October 1, 1997 to January 11, 1998, is granted, subject to the laws and regulations governing the award of monetary benefits. 
	
A rating in excess of 30 percent for status post aortic valve replacement, previously rated as paroxysmal atrial fibrillation, between January 12, 1998 and November 7, 2002, and from June 1, 2003 to October 12, 2010, is denied.

A rating in excess of 60 percent for status post aortic valve replacement, previously rated as paroxysmal atrial fibrillation, since October 13, 2010, is denied. 

A 30 percent rating, but no more, for mild obstructive lung disease, from October 1, 1997 to October 12, 2010, is granted, subject to the laws and regulations governing the award of monetary benefits. 

A rating in excess of 30 percent for mild obstructive lung disease, between October 13, 2010 and December 4, 2016, is denied. 

A rating in excess of 60 percent for mild obstructive lung disease, since December 5, 2016, is denied.


An initial rating in excess of 10 percent for degenerative joint disease of the left knee, since October 1, 1997, is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


